EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT (“Agreement”) dated as of November 7, 2007 among
Krispy Kreme Doughnut Corporation, a North Carolina corporation (“KKDC”), Krispy
Kreme Doughnuts, Inc., a North Carolina corporation (the “Company” and, together
with KKDC, the “Companies”), and Jeffrey B. Welch (the “Executive”).

     The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

     SECTION 1.01. Definitions. For purposes of this Agreement, the following
terms have the meanings set forth below:

     “Base Salary” has the meaning set forth in Section 4.01.

     “Board” means the Board of Directors of the Company.

     “Cause” shall mean (i) the Executive’s failure or refusal to perform the
Executive’s lawful and proper duties hereunder (other than as a result of total
or partial incapacity due to physical or mental illness or a court or
governmental order), (ii) the Executive’s conviction of or plea of nolo
contendere to any felony (other than a traffic infraction), (iii) an act or acts
on the Executive’s part constituting fraud, theft or embezzlement or that
otherwise constitutes a felony under the laws of the United States or any state
thereof which results or was intended to result directly or indirectly in gain
or personal enrichment by the Executive at the expense of the Companies, or (iv)
the Executive’s insubordination to the Companies’ most senior executive officer
or willful violation of any material provision of the code of ethics of the
Companies applicable to the Executive. In the case of any item described in the
previous sentence, the Executive shall be given written notice of the alleged
act or omission constituting Cause, which notice shall set forth in reasonable
detail the reason or reasons that the Board believes the Executive is to be
terminated for Cause, including any act or omission that is the basis for the
decision to terminate the Executive. In the case of an act or omission described
in clause (i) or (iv) of the definition of Cause, (A) if reasonably capable of
being cured, the Executive shall be given 30 days from the date of such notice
to effect a cure of such alleged act or omission constituting “Cause” which,
upon such cure to the reasonable satisfaction of the Board, shall no longer
constitute a basis for Cause, and (B) the Executive shall be given an
opportunity to make a presentation to the Board (accompanied by counsel or other
representative, if the Executive so desires) at a meeting of the Board held
promptly following such 30-day cure period if the Board intends to determine
that no cure has occurred. At or following such meeting, the Board shall
determine whether or not to terminate the Executive for “Cause” and shall notify
the Executive in writing of its determination and the effective date of such
termination (which date may be no earlier than the date of the aforementioned
Board meeting).

     “Change in Control” means any of the following events:

     (a) the acquisition by any Person of “beneficial ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
or more of the combined voting power of the Company’s then outstanding voting
securities; provided, however, that a Change in Control shall not be deemed to
occur solely because fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its Subsidiaries, or (ii) any Person, which,
immediately prior to such acquisition, is owned directly or indirectly by the
shareholders of the Company in the same proportion as their ownership of stock
in the Company immediately prior to such acquisition;

     (b) consummation of (i) a merger or consolidation involving the Company if
the shareholders of the Company, immediately before such merger or consolidation
do not, as a result of such merger or consolidation, own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities of the corporation resulting from such merger
or consolidation in substantially the same

--------------------------------------------------------------------------------

proportion as their ownership of the combined voting power of the voting
securities of the Company outstanding immediately before such merger or
consolidation, or (ii) a sale or other disposition of all or substantially all
of the assets of the Company other than to a Person which is owned directly or
indirectly by the shareholders of the Company in the same proportion as their
ownership of stock in the Company;

     (c) a change in the composition of the Board such that the individuals who,
as of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
definition, that any individual who becomes a member of the Board subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; provided further, however,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, including any
successor to such Rule), or other actual or threatened solicitation or proxies
or consents by or on behalf of a Person other than the Board, shall not be so
considered as a member of the Incumbent Board; or

     (d) approval by shareholders of the Company of a complete liquidation or
dissolution of the Company.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Confidential Information” means information that is not generally known to
the public and that was or is used, developed or obtained by the Company or its
Subsidiaries in connection with the business of the Company and its Subsidiaries
and which constitutes trade secrets or information which they have attempted to
protect, which may include, but is not limited to, trade “know-how”, customer
information, supplier information, cost and pricing information, marketing and
sales techniques, strategies and programs, computer programs and software and
financial information. It shall not include information (a) required to be
disclosed by court or administrative order; (b) lawfully obtainable from other
sources or which is in the public domain through no fault of the Executive; or
(c) the disclosure of which is consented to in writing by the Company.

     “Date of Termination” has the meaning set forth in Section 5.07.

     “Effective Date” has the meaning set forth in Section 2.01.

     “Employment Period” has the meaning set forth in Section 2.01.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Good Reason” shall mean (i) the failure of the Companies to pay any
material amount of compensation to the Executive when due hereunder, (ii) the
Executive is no longer the most senior international operations and franchise
officer of (A) the Company or (B) in the event of a merger, consolidation or
other business combination involving the Company, the successor to the Company’s
business or assets or (C) if all or substantially all of the voting stock of the
Company is held by another public company, such public company, (iii) the
assignment to the Executive of any duties or responsibilities materially
inconsistent with the Executive’s status under clause (ii) of this sentence or
his failure at any time to report directly to the most senior executive officer
of the applicable company described in such clause (ii), (iv) any failure by the
Companies to maintain the Executive’s principal place of employment and the
executive offices of the Companies within 25 miles of the Winston-Salem, North
Carolina area, (v) any material breach by the Companies of this Agreement, or
(vi) the term of the Employment Period ending as a result of the Companies
giving the Executive notice of nonextension of the term of this Agreement in
accordance with Section 5.01 solely at either the end of the initial term or the
end of the first, second or third one year extensions of the term under Section
5.01 (but, for the avoidance of doubt, not at the end of any further extension
of the term); provided, however, that for any of the foregoing to constitute
Good Reason, the Executive must provide written notification of his intention to
resign within 60 days after the Executive knows or has reason to know of the
occurrence of any such event, and the Companies shall have 30 days (10 days in
the case of a material breach related to payment of any amounts due hereunder)
from the date of receipt of such notice to effect a cure of the condition
constituting Good Reason, and, upon cure thereof by the Companies, such event
shall no longer constitute Good Reason.

-2-

--------------------------------------------------------------------------------

     “Notice of Termination” has the meaning set forth in Section 5.06.

     “Permanent Disability” means the Executive becomes permanently disabled
within the meaning of the long-term disability plan of the Companies applicable
to the Executive, and the Executive commences to receive benefits under such
plan.

     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, an estate, a trust, a
joint venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

     “Reimbursable Expenses” has the meaning set forth in Section 4.04.

     “Securities Act” means the Securities Act of 1933, as amended.

     “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, 50 percent or more of the total
voting power of shares of stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, 50 percent or more of the partnership or other similar
ownership interests thereof are at the time owned or controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes of this definition, a Person or Persons will
be deemed to have a 50 percent or more ownership interest in a partnership,
limited liability company, association or other business entity if such Person
or Persons are allocated 50 percent or more of partnership, limited liability
company, association or other business entity gains or losses or control the
managing director or member or general partner of such partnership, limited
liability company, association or other business entity.

ARTICLE 2

EMPLOYMENT

     SECTION 2.01. Employment. The Executive is a current employee of KKDC and a
current officer of the Company. However, under this Agreement, and beginning the
Effective Date, both Companies shall employ the Executive, and the Executive
shall accept employment with the Companies, upon the terms and conditions set
forth in this Agreement for the new period beginning November 7, 2007 (the
“Effective Date”) and ending as provided in Section 5.01 (the “Employment
Period”).

ARTICLE 3

POSITION AND DUTIES

     SECTION 3.01. Position and Duties. During the Employment Period, the
Executive shall serve as Senior Vice President and General Manager of Global
Franchise Operations and Development of the Company reporting directly to the
most senior executive officer and shall be the Company’s most senior
international operations and franchise officer. During the Employment Period,
the Executive also shall serve as Senior Vice President and General Manager of
Global Franchise Operations and Development of KKDC and shall be KKDC’s most
senior international operations and franchise officer. The Executive shall have
such responsibilities, powers and duties as may from time to time be prescribed
by the Board or the most senior executive officer of the Companies; provided
that such responsibilities, powers and duties are substantially consistent with
those customarily assigned to individuals serving in such position at comparable
companies or as may be reasonably required for the proper conduct of the
business of the Companies. During the Employment Period, the Executive shall
devote substantially all of his working time and efforts to the business and
affairs of the Company and its Subsidiaries. The Executive shall not directly or
indirectly render any services of a business, commercial or professional nature
to any other person or organization not related to the business of the Company
or its Subsidiaries, whether for compensation or otherwise, without the prior
approval of the Board; provided, however, the Executive may serve on the board

-3-

--------------------------------------------------------------------------------

of directors of one for-profit corporation with the prior approval of the Board,
which will not be unreasonably withheld, and the Executive may serve as a
director of not-for-profit organizations or engage in other charitable, civic or
educational activities, so long as the activities described in this proviso do
not interfere with the Executive’s performance of his duties hereunder or result
in any conflict of interest with the Companies.

ARTICLE 4

BASE SALARY AND BENEFITS

     SECTION 4.01. Base Salary. During the Employment Period, the Executive will
receive base salary from the Companies equal to $315,000 per annum (the “Base
Salary”). The Base Salary will be payable in accordance with the normal payroll
practices of the Companies. Annually during the Employment Period the Company
shall review with the Executive his job performance and compensation, and if
deemed appropriate by the Board or its Compensation Committee, in their
discretion, the Executive’s Base Salary may be increased but not decreased.
After any such increase, the term “Base Salary” as used in this Agreement will
thereafter refer to the increased amount.

     SECTION 4.02. Bonuses. In addition to Base Salary, the Executive shall be
eligible to be considered for an annual bonus, and the Executive’s annual target
bonus shall be equal to 40% of Base Salary. The Compensation Committee of the
Board and the Board shall set targets with respect to and otherwise determine
Executive’s bonus in accordance with the Company’s then current incentive plans.

     SECTION 4.03. Benefits. During the Employment Period, the Executive shall
be entitled to participate in all employee benefit, perquisite and fringe
benefit plans and arrangements made available by the Companies to their
executives and key management employees upon the terms and subject to the
conditions set forth in the applicable plan or arrangement. Such benefits shall
include medical, life and disability insurance provided in accordance with the
policies of the Companies. Executive shall be entitled to four weeks of paid
vacation annually during the Employment Period.

     SECTION 4.04. Expenses. The Companies shall reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Companies’ policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Companies’ requirements with respect
to reporting and documentation of expenses.

ARTICLE 5

TERM AND TERMINATION

     SECTION 5.01. Term. The Employment Period will terminate on November 7,
2010, unless sooner terminated as hereinafter provided; provided, however, that
the Employment Period will be automatically extended for successive one-year
periods following the original term ending November 7, 2010 until either the
Companies, on the one hand, or the Executive, on the other hand, at least 180
days prior to the expiration of the original term or any extended term, shall
give written notice to the other of their intention not to so extend the
Employment Period.

     SECTION 5.02. Termination Due to Death or Permanent Disability. If the
Employment Period shall be terminated due to death or Permanent Disability of
the Executive, the Executive (or his estate or legal representative) shall be
entitled solely to the following: (i) Base Salary through the Date of
Termination; and (ii) medical benefits as provided in Section 5.05 below. The
Executive’s entitlements under any other benefit plan or program shall be as
determined thereunder. In addition, promptly following any such termination, the
Executive (or his estate or legal representative) shall be reimbursed for all
Reimbursable Expenses incurred by the Executive prior to such termination.

-4-

--------------------------------------------------------------------------------

     SECTION 5.03. Termination for Good Reason or Without Cause. Except as
otherwise set forth in Section 5.09 below, if the Employment Period shall be
terminated (a) by the Executive for Good Reason, or (b) by the Companies not for
Cause, provided the Executive has executed an irrevocable (except to the extent
required by law, and to the extent required by law to be revocable, has not
revoked) general release of claims, in the form attached hereto as Exhibit A,
the Executive shall be entitled solely to the following: (i) Base Salary through
the Date of Termination; (ii) an amount equal to one times the Base Salary,
provided that, the Executive shall be entitled to any unpaid amounts only if the
Executive has not breached and does not breach the provisions of Sections 6.01,
7.01, 8.01 or 9 below; (iii) a bonus for the year of termination of employment
equal to the Executive’s target annual bonus for such year pro rated for the
number of full months during the bonus year prior to such termination of
employment, payable as soon as practicable following such termination of
employment; and (iv) medical benefits as provided in Section 5.05 below. The
Executive’s entitlements under any other benefit plan or program shall be as
determined thereunder, except that duplicative severance benefits shall not be
payable under any other plan or program. Amounts described in clause (ii) above
will be payable in equal monthly installments for a period of 12 months
commencing on the first month anniversary of the Date of Termination, except, to
the extent required by Section 409A of the Code, amounts otherwise payable under
clause (ii) within six months after the Executive’s termination of employment
shall be deferred to and paid on the day following the six month anniversary of
such termination of employment. In addition, promptly following any such
termination, the Executive shall be reimbursed for all Reimbursable Expenses
incurred by the Executive prior to such termination.

     SECTION 5.04. Termination for Cause or Other Than Good Reason. If the
Employment Period shall be terminated (a) by the Companies for Cause, or (b) as
a result of the Executive’s resignation or leaving of his employment other than
for Good Reason, the Executive shall be entitled to receive solely Base Salary
through the Date of Termination and reimbursement of all Reimbursable Expenses
incurred by the Executive prior to such termination. The Executive’s rights
under the benefit plans and programs shall be as determined thereunder. A
voluntary resignation by the Executive shall not be deemed to be a breach of
this Agreement.

     SECTION 5.05. Benefits. If the Employment Period is terminated as a result
of a termination of employment as specified in Section 5.02, 5.03 or 5.09, the
Executive and his covered dependents shall continue to receive medical insurance
coverage benefits from the Companies, with the same contribution toward such
coverage from the Executive or his estate, for a period equal to the lesser of
(x) eighteen months following the Date of Termination, or (y) until the
Executive is provided by another employer with benefits substantially comparable
to the benefits provided by the Companies’ medical plan. Furthermore, in the
event of Executive’s Permanent Disability, insurance benefits will continue
under the Companies’ long term disability plan in accordance with its terms.

     SECTION 5.06. Notice of Termination. Any termination by the Companies for
Permanent Disability or Cause or without Cause or by the Executive with or
without Good Reason shall be communicated by written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision indicated.

     SECTION 5.07. Date of Termination. “Date of Termination” shall mean (a) if
the Employment Period is terminated as a result of a Permanent Disability, five
days after a Notice of Termination is given, (b) if the Employment Period is
terminated as a result of his death, on the date of his death, and (c) if the
Employment Period is terminated for any other reason, the later of the date of
the Notice of Termination and the end of any applicable correction period.

     SECTION 5.08. No Duty to Mitigate. The Executive shall have no duty to seek
new employment or other duty to mitigate following a termination of employment
as described in this Article 5, and no compensation or benefits described in
this Article 5 shall be subject to reduction or offset on account of any
subsequent compensation, other than as provided in Section 5.05.

-5-

--------------------------------------------------------------------------------

     SECTION 5.09. Termination for Good Reason or Without Cause Following a
Change in Control. If the Employment Period shall be terminated within two years
after a Change in Control (a) by the Executive for Good Reason, or (b) by the
Companies not for Cause, then Executive’s compensation and benefits upon
termination shall be governed by this Section 5.09 instead of the provisions of
Section 5.03 above, and, provided the Executive has executed an irrevocable
(except to the extent required by law, and to the extent required by law to be
revocable, has not revoked) general release of claims, in the form attached
hereto as Exhibit A, the Executive shall be entitled solely to the following:
(i) Base Salary through the Date of Termination; (ii) an amount equal to 1.25
times the sum of his Base Salary and his target annual bonus for the year of
termination, provided that, the Executive shall be entitled to any unpaid
amounts only if the Executive has not breached and does not breach the
provisions of Sections 6.01, 7.01, 8.01 or 9 below; (iii) a bonus for the year
of termination of employment equal to the Executive’s target annual bonus for
such year pro rated for the number of full months during the bonus year prior to
such termination of employment; and (iv) medical benefits as provided in Section
5.05. The Executive’s entitlements under any other benefit plan or program shall
be as determined thereunder, except that duplicative severance benefits shall
not be payable under any other plan or program. In addition, promptly following
any such termination, the Executive shall be reimbursed for all Reimbursable
Expenses incurred by the Executive prior to such termination. The amounts due
under clauses (i), (ii) and (iii) of this Section 5.09 shall be paid in a lump
sum upon termination of employment.

ARTICLE 6

CONFIDENTIAL INFORMATION

     SECTION 6.01. Nondisclosure and Nonuse of Confidential Information. The
Executive will not disclose or use at any time during or after the Employment
Period any Confidential Information of which the Executive is or becomes aware,
whether or not such information is developed by him, except to the extent he
reasonably believes that such disclosure or use is directly related to and
appropriate in connection with the Executive’s performance of duties assigned to
the Executive pursuant to this Agreement. Under all circumstances and at all
times, the Executive will take all appropriate steps to safeguard Confidential
Information in his possession and to protect it against disclosure, misuse,
espionage, loss and theft. Executive also agrees to execute and comply with such
other confidentiality agreements or provisions as required of executive officers
of the Company.

ARTICLE 7

INTELLECTUAL PROPERTY

     SECTION 7.01. Ownership of Intellectual Property. In the event that the
Executive as part of his activities on behalf of the Companies generates,
authors or contributes to any invention, design, new development, device,
product, method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information relating directly or indirectly to the business of the Company or
its Subsidiaries as now or hereafter conducted (collectively, “Intellectual
Property”), the Executive acknowledges that such Intellectual Property is the
sole and exclusive property of the Company and its Subsidiaries and hereby
assigns all right, title and interest in and to such Intellectual Property to
the Company or its designated Subsidiary. Any copyrightable work prepared in
whole or in part by the Executive during the Employment Period will be deemed “a
work made for hire” under Section 201(b) of the Copyright Act of 1976, as
amended, and the Company or its designated Subsidiary will own all of the rights
comprised in the copyright therein. The Executive will promptly and fully
disclose all Intellectual Property and will cooperate with the Companies to
protect their interests in and rights to such Intellectual Property (including
providing reasonable assistance in securing patent protection and copyright
registrations and executing all documents as reasonably requested by the
Companies, whether such requests occur prior to or after termination of
Executive’s employment hereunder).

-6-

--------------------------------------------------------------------------------

ARTICLE 8

DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

     SECTION 8.01. Delivery of Materials upon Termination of Employment. As
requested by the Companies from time to time, and upon the termination of the
Executive’s employment with the Companies for any reason, the Executive will
promptly deliver to the Companies all property of the Company or its
Subsidiaries, including, without limitation, all copies and embodiments, in
whatever form or medium, of all Confidential Information in the Executive’s
possession or within his control (including written records, notes, photographs,
manuals, notebooks, documentation, program listings, flow charts, magnetic
media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material
and, if requested by the Companies, will provide the Companies with written
confirmation that to the best of his knowledge all such materials have been
delivered to the Companies or destroyed.

ARTICLE 9

NON-COMPETITION AND NONSOLICITATION

     SECTION 9.01. Noncompetition. The Executive acknowledges that, during his
employment with the Companies, he will become familiar with trade secrets and
other Confidential Information concerning the Company and its Subsidiaries and
his services will be of special, unique and extraordinary value to the
Companies. In addition, the Executive hereby agrees that at any time during the
Noncompetition Period (as defined below), he will not directly or indirectly
own, manage, control, participate in, consult with, become employed by or
otherwise render services to any business listed on Exhibit B hereto in the
Territory. During the Noncompetition Period, the Company shall have the right
to, in good faith, add other entities which are in substantial competition with
the Companies to the list of businesses on Exhibit B, subject to the consent of
the Executive which shall not be unreasonably withheld. Notwithstanding the
foregoing, if the Executive’s termination of employment occurs at the end of the
Employment Period due to the Companies giving written notice after the fifth
anniversary of the Effective Date pursuant to Section 5.01 of its intention not
to extend the Employment Period, this Section 9.01 will only apply if the
Companies elect and agree in writing to pay the Executive his Base Salary and
his annual target bonus in effect for the year during which his employment is
terminated for an additional one-year period following the termination of
employment, such amount to be payable in monthly installments over the
additional one-year period, except that, to the extent required by Section 409A
of the Code, amounts otherwise payable under this sentence within six months
after the Executive’s termination of employment shall be deferred to and paid on
the day following the six month anniversary of such termination of employment.
It shall not be considered a violation of this Section 9.01 for the Executive to
be a passive owner of not more than 2% of the outstanding stock of any class of
any corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation.

     SECTION 9.02. Nonsolicitation. The Executive hereby agrees that (a) during
the Nonsolicitation Period (as defined below), the Executive will not, directly
or indirectly through another Person, induce or attempt to induce any employee
of the Company or its Subsidiaries to leave the employ of the Company or its
Subsidiaries, or in any way interfere with the relationship between the Company
or its Subsidiaries and any person employed by them at any time during such
Nonsolicitation Period, and (b) during the Nonsolicitation Period, the Executive
will not induce or attempt to induce any customer, supplier, client or other
business relation of the Company or its Subsidiaries to cease doing business
with the Company or its Subsidiaries.

     SECTION 9.03. Definitions. It is agreed that the “Territory,” for purposes
of this Article 9, shall mean:

          (i) The entire United States and any other country where the Company
or any of its Subsidiaries, joint venturers, franchisees or affiliates has
operated a retail facility at which the Company’s products have been sold at any
time in the one-year period ending on the last day of the Executive’s employment
with the Companies;

          (ii) In the event that the preceding clause shall be determined by
judicial action to define too broad a territory to be enforceable, then
“Territory” shall mean the entire United States;

-7-

--------------------------------------------------------------------------------

          (iii) In the event that the preceding clauses shall be determined by
judicial action to define too broad a territory to be enforceable, then
“Territory” shall mean the states in the United States where the Company or any
of its Subsidiaries, joint venturers, franchisees or affiliates has operated a
retail facility at which the Company’s products have been sold at any time in
the one-year period ending on the last day of Executive’s employment with the
Companies;

          (iv) In the event that the preceding clauses shall be determined by
judicial action to define too broad a territory to be enforceable, then
“Territory” shall mean the area that includes all of the areas that are within a
50-mile radius of any retail store location in the United States at which the
Company’s products have been sold at any time in the one-year period ending on
the last day of the Executive’s employment with the Companies; and

          (v) In the event that the preceding clauses shall be determined by
judicial action to define too broad a territory to be enforceable, then
“Territory” shall mean the entire state of North Carolina.

     It is also agreed that “Noncompetition Period,” for purposes hereof, shall
mean:

          (i) the Employment Period and a period ending one year after the Date
of Termination; and

          (ii) In the event that the preceding clause shall be determined by
judicial action to define too long a period to be enforceable, “Noncompetition
Period” shall mean the Employment Period and a period ending six months after
the Date of Termination.

     It is also agreed that “Nonsolicitation Period,” for purposes hereof, shall
mean:

          (i) the Employment Period and a period ending two years after the Date
of Termination;

          (ii) In the event that the preceding clause shall be determined by
judicial action to define too long a period to be enforceable, “Nonsolicitation
Period” shall mean the Employment Period and a period ending eighteen months
after the Date of Termination;

          (iii) In the event that the preceding clauses shall be determined by
judicial action to define too long a period to be enforceable, “Nonsolicitation
Period” shall mean the Employment Period and a period ending one year after the
Date of Termination; and

          (iv) In the event that the preceding clauses shall be determined by
judicial action to define too long a period to be enforceable, “Nonsolicitation
Period” shall mean the Employment Period and a period ending six months after
the Date of Termination.

ARTICLE 10

EQUITABLE RELIEF

     SECTION 10.01. Equitable Relief. The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive’s services are
unique, and (c) a breach or threatened breach by him of any of his covenants and
agreements with the Companies contained in Sections 6.01, 7.01, 8.01 or Article
9 could cause irreparable harm to the Companies for which they would have no
adequate remedy at law. Accordingly, and in addition to any remedies which the
Companies may have at law, in the event of an actual or threatened breach by the
Executive of his covenants and agreements contained in Sections 6.01, 7.01, 8.01
or Article 9, the Companies shall have the absolute right to apply to any court
of competent jurisdiction for such injunctive or other equitable relief, without
the necessity to post bond, as such court may deem necessary or appropriate in
the circumstances.

-8-

--------------------------------------------------------------------------------

ARTICLE 11

EXECUTIVE REPRESENTATION AND INDEMNIFICATION

     SECTION 11.01. Executive Representation. The Executive hereby represents
and warrants to the Companies that (a) the execution, delivery and performance
of this Agreement by the Executive does not and will not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which the Executive is a party or by which he is bound,
(b) the Executive is not a party to or bound by any employment agreement,
noncompetition agreement or confidentiality agreement with any other Person, and
(c) upon the execution and delivery of this Agreement by the Companies, this
Agreement will be the valid and binding obligation of the Executive, enforceable
in accordance with its terms. Notwithstanding Section 11.02 below, in the event
that any action is brought against Executive involving any breach of any
employment agreement, noncompetition agreement or confidentiality agreement with
any other Person, the Executive shall bear his own costs incurred in defending
such action, including but not limited to court fees, arbitration costs,
mediation costs, attorneys’ fees and disbursements.

     SECTION 11.02. General Indemnification. The Companies, jointly and
severally, agree that if the Executive is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (each, a “Proceeding”), by reason of the fact
that he is or was a director, officer or employee of the Company or any of its
Subsidiaries or is or was serving at the request of the Company or any of its
Subsidiaries as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by the Companies to the fullest extent
permitted or authorized by applicable law and their bylaws, against all cost,
expense, liability and loss (including, without limitation, advancement of
attorneys’ and other fees and expenses) reasonably incurred or suffered by the
Executive in connection therewith. The Companies agree to use their best efforts
to maintain a directors’ and officers’ liability insurance policy covering the
Executive during the Employment Period and for at least four years thereafter to
the extent available on commercially reasonable terms.

ARTICLE 12

CERTAIN ADDITIONAL PAYMENTS

     SECTION 12.01. Anything in this Agreement to the contrary notwithstanding,
in the event it shall be determined that any payment, award, benefit or
distribution (including, without limitation, the acceleration of any payment,
award, distribution or benefit) by the Company or its Subsidiaries to or for the
benefit of the Executive (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Article 12) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any corresponding provisions of state or local
tax law, or any interest or penalties are incurred by the Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any Excise Tax, income tax or employment tax) imposed upon the
Gross-Up Payment and any interest or penalties imposed with respect to such
taxes, the Executive retains from the Gross-Up Payment an amount equal to the
Excise Tax imposed upon the Payments. The payment of a Gross-Up Payment under
this Section 12.01 shall not be conditioned upon the Executive’s termination of
employment. Notwithstanding the foregoing provisions of this Section 12.01, if
it shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the portion of the Payments that would be treated as “parachute payments”
under Section 280G of the Code does not exceed the lesser of 110% of the Safe
Harbor Amount (as defined in the following sentence) or $200,000, then no
Gross-Up Payment shall be made to the Executive and the amounts payable under
this Agreement shall be reduced so that the Payments, in the aggregate, are
reduced to the Safe Harbor Amount. The “Safe Harbor Amount” is the greatest
amount of payments in the nature of compensation that are contingent on a Change
in Control for

-9-

--------------------------------------------------------------------------------

purposes of Section 280G of the Code that could be paid to the Executive without
giving rise to any Excise Tax. The reduction of the amounts payable hereunder,
if applicable, shall be made by first reducing the cash payments under Article 5
hereof. For purposes of reducing the payments to the Safe Harbor Amount, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
If the reduction of the amounts payable under this Agreement would not result in
a reduction of the Payments to the Safe Harbor Amount, no amounts payable under
this Agreement shall be reduced pursuant to this Section 12.01.

     SECTION 12.02. Subject to the provisions of Section 12.03, all
determinations required to be made under this Article 12, including the
determination of whether a Gross-Up Payment is required and of the amount of any
such Gross-up Payment, shall be made by the Company’s independent auditors or
such other accounting firm agreed by the parties hereto (the “Accounting Firm”),
which shall provide detailed supporting calculations to the Companies within 15
business days after the receipt of notice from the Companies that the Executive
has received a Payment, or such earlier time as is requested by the Companies,
provided that any determination that an Excise Tax is payable by the Executive
shall be made on the basis of substantial authority. The Companies will promptly
provide copies of such supporting calculations to the Executive on which the
Executive may rely. The initial Gross-Up Payment, if any, as determined pursuant
to this Section 12.02, shall be paid to the Executive (or for the benefit of the
Executive to the extent of the Companies’ withholding obligation with respect to
applicable taxes) no later than one day prior to the due date for the payment of
any Excise Tax. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall furnish the Companies with a written opinion that
substantial authority exists for the Executive not to report any Excise Tax on
his Federal income tax return and, as a result, the Companies are not required
to withhold Excise Tax from payments to the Executive. The Companies will
promptly provide a copy of any such opinion to the Executive on which the
Executive may rely. Any determination by the Accounting Firm meeting the
requirements of this Section 12.02 shall be binding upon the Companies and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Companies should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Companies
exhaust their remedies pursuant to Section 12.03 and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred, and any such
Underpayment shall be promptly paid by the Companies to or for the benefit of
the Executive. The fees and disbursements of the Accounting Firm shall be paid
by the Companies.

     SECTION 12.03. The Executive shall notify the Companies in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Companies of a Gross-Up Payment. Such notification shall be given
as soon as practicable but not later than ten business days after the Executive
receives written notice of such claim and shall apprise the Companies of the
nature of such claim and the date on which such Claim is requested to be paid.
The Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Companies (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Companies notify the Executive in writing prior to
the expiration of such period that they desire to contest such claim, the
Executive shall:

          (i) give the Companies any information reasonably requested by the
Companies relating to such claim,

          (ii) take such action in connection with contesting such claim as the
Companies shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Companies,

          (iii) cooperate with the Companies in good faith in order effectively
to contest such claim, and

          (iv) permit the Companies to participate in any proceedings relating
to such claim;

provided, however, that the Companies shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax, income tax or employment tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses.

-10-

--------------------------------------------------------------------------------

Without limitation on the foregoing provisions of this Section 12.03, the
Companies shall control all proceedings taken in connection with such contest
and, at their sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at their sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Companies shall
determine; provided, however, that if the Companies direct the Executive to pay
such claim and sue for a refund, the Companies shall advance the amount of such
payment to the Executive on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax, income tax
or employment tax, including interest or penalties with respect thereto, imposed
with respect to such advance (except that if such a loan would not be permitted
under applicable law, the Companies may not direct the Executive to pay the
claim and sue for a refund); and further provided that any extension of the
statute of limitations relating to the payment of taxes for the taxable year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Companies’ control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Executive shall be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

     SECTION 12.04. If, after the receipt by the Executive of an amount advanced
by the Companies pursuant to Section 12.03, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the compliance by the Companies with the requirements of Section 12.03) promptly
pay to the Companies the amount of such refund (together with any interest paid
or credited thereon after taxes applicable thereto). If, after the receipt by
the Executive of an amount advanced by the Companies pursuant to Section 12.03,
a determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Companies do not notify the Executive in
writing of their intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of the Gross-Up Payment required to be paid.

ARTICLE 13

MISCELLANEOUS

     SECTION 13.01. Binding Arbitration. The parties agree that, except as
provided in Articles 9 and 10 above, any disputes under this Agreement shall be
settled exclusively by arbitration conducted in Winston-Salem, North Carolina.
Except to the extent inconsistent with this Agreement, such arbitration shall be
conducted in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association then in effect at the time of
the arbitration and otherwise in accordance with principles which would be
applied by a court of law or equity. The arbitrator shall be acceptable to both
the Companies and the Executive. If the parties cannot agree on an acceptable
arbitrator, the dispute shall be decided by a panel of three arbitrators, one
appointed by each of the parties and the third appointed by the other two
arbitrators or if the two arbitrators do not agree, appointed by the American
Arbitration Association. The costs of arbitration incurred by the Executive (or
his beneficiaries) will be borne by the Companies (including, without
limitation, reasonable attorneys’ fees and other reasonable charges of counsel)
(i) if the arbitration occurs prior to a Change in Control, if the Executive
prevails on a majority of the material issues in the dispute, and (ii) if the
arbitration occurs after a Change in Control, if the Executive prevails on at
least one material issue in the dispute. Judgment upon the final award rendered
by such arbitrator(s) may be entered in any court having jurisdiction thereof.

     SECTION 13.02. Consent to Amendments; No Waivers. The provisions of this
Agreement may be amended or waived only by a written agreement executed and
delivered by the Companies and the Executive. No other course of dealing between
the parties to this Agreement or any delay in exercising any rights hereunder
will operate as a waiver of any rights of any such parties.

-11-

--------------------------------------------------------------------------------

     SECTION 13.03. Successors and Assigns. All covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto will
bind and inure to the benefit of the respective successors, assigns, heirs,
executors and estates of the parties hereto whether so expressed or not,
provided that the Executive may not assign his rights or delegate his
obligations under this Agreement without the written consent of the Companies
(other than to his estate or heirs) and the Company may assign this Agreement
only to a successor to all or substantially all of the assets of the Company.

     SECTION 13.04. Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

     SECTION 13.05. Counterparts. This Agreement may be executed simultaneously
in two or more counterparts, any one of which need not contain the signatures of
more than one party, but all of which counterparts taken together will
constitute one and the same agreement.

     SECTION 13.06. Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

     SECTION 13.07. Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given when delivered personally to
the recipient, two business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four business days after
the date when mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid. Such notices, demands and other
communications will be sent to the Executive and to the Companies at the
addresses set forth below.

     If to the Executive:  To the last address delivered to the Companies by the
Executive in the manner set    forth herein.         If to the Companies: 
Krispy Kreme Doughnuts, Inc.    Krispy Kreme Doughnut Corporation    Suite 500 
  370 Knollwood Street    Winston-Salem, NC 27103      Attn: Senior Vice
President-Human Resources 


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

     SECTION 13.08. Withholding. The Companies may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

     SECTION 13.09. No Third-Party Beneficiary. This Agreement will not confer
any rights or remedies upon any person other than the Companies, the Executive
and their respective heirs, executors, successors and assigns.

     SECTION 13.10. Entire Agreement. This Agreement (including any other
documents referred to herein) constitutes the entire agreement among the parties
and supersedes any prior understandings, agreements or representations by or
among the parties, written or oral, that may have related in any way to the
subject matter hereof.

     SECTION 13.11. Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party. Any
reference to any federal, state, local or foreign statute or law will be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.

-12-

--------------------------------------------------------------------------------

     SECTION 13.12. Survival. Sections 6.01, 7.01, 8.01 and Articles 5, 9, 11,
12 and 13 will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period, and the Agreement
shall otherwise remain in full force to the extent necessary to enforce any
rights and obligations arising hereunder during the Employment Period.

     SECTION 13.13. GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF NORTH CAROLINA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

     SECTION 13.14. Section 409A. It is intended that this Agreement will comply
with Section 409A of the Code (and any regulations and guidelines issued
thereunder) to the extent the Agreement is subject thereto, and the Agreement
shall be interpreted on a basis consistent with such intent. If an amendment of
the Agreement is necessary in order for it to comply with Section 409A, the
parties hereto will negotiate in good faith to amend the Agreement in a manner
that preserves the original intent of the parties to the extent reasonably
possible.

     SECTION 13.15. Representations of the Companies. The Companies represent
and warrant that (i) the execution, delivery and performance of this Agreement
by the Companies has been fully and validly authorized by all necessary
corporate action, (ii) the officer(s) signing this Agreement on behalf of the
Companies is duly authorized to do so, (iii) the execution, delivery and
performance of this Agreement does not violate any applicable law, regulation,
order, judgment or decree or any agreement, plan or corporate governance
document to which the Companies are a party or by which they are bound, and (iv)
upon execution and delivery of this Agreement by the parties hereto, it will be
a valid and binding obligation of the Companies enforceable against the
Companies and their successors and assigns in accordance with its terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

[remainder of page left intentionally blank]

-13-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

KRISPY KREME DOUGHNUTS, INC.   By:    /s/ Daryl G. Brewster      Daryl G.
Brewster    Chief Executive Officer      KRISPY KREME DOUGHNUT CORPORATION     
By:    /s/ Douglas R. Muir      Douglas R. Muir    Chief Financial Officer     
EXECUTIVE        /s/ Jeffrey B. Welch      Jeffrey B. Welch 


-14-

--------------------------------------------------------------------------------